*596ON APPLICATION FOR REHEARING
No. 2278.
Decided January 24, 1955.
Administrative Law [Abs & O. Jnr.] §130
1. The 'basic reason necessitating separate findings of fact in decisions by administrative bodies arises from the fact that the law under which such bodies act requires such findings and no such requirement is placed by law upon the Board of Real Estate Examiners.
Administrative Law [Abs & O. Jnr.] §§28, 29, 30
2. Sec. 4713.18 U. C. provides Sufficient standards for the guidance of the Board of Real Estate Examiners in the revocation or suspension of a real estate license.
HEADNOTES BY EDITORIAL STAFF
Pickrel, Schaeffer & Ebeling, Dayton, By Kennedy Legler, Jr., and William H. Selva, Of Counsel, for plaintiff-appellant.
Canny, Stewart & Cromer, Dayton, by Clarence J. Stewart, Of Counsel, for plaintiff-appellant.
Hon. C. William O’Neill, Attorney General, and Kiehner Johnson and Earl N. Merwin, Assistant Attorneys General, Columbus, for defendantsappellees.
HISTORY: — Application for rehearing. Application denied. For further history see Omnibus Index in bound volume.
OPINION
PER CURIAM:
Submitted on application for rehearing. It is claimed that we did not consider and determine the second amended assignment of error which it is asserted raises the question of the jurisdiction of the State Board of Real Estate Examiners to make the order from which the appeal is prosecuted, without separate findings of fact.
Appellants cite 1 O. Tur. 2d, p. 515. As we read the citation and particularly the annotation, 146 A. L. R. 211, to which reference is made in the footnotes to the text, the cases cited are not authority for appellant’s contention as to jurisdiction. The basic reason supporting the necessity of findings by an administrative body is that the lav/ under which it acts requires that is make such findings. The section involved here makes no such provision.
The contention that no standards are set up is not well made because the standards are prescribed in the section, §1735.18 R. C., §6373-42 GC. The charge set forth subject matter asserting that the section had been violated in certain particulars. The Board specifically found that it had oeen so violated. The Board did not set up its own standards, but acted upon those which had been prescribed by the Legislature. We cannot find that due process of law has been violated, nor that any findings of fact other than those set out in the order were essential to the exercise of jurisdiction by the Board. What we have heretofore said, in the third paragraph on page 5 of the original opinion, is applicable to the second assignment of error.
The application will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.